PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sloss, Martyn
Application No. 14/927,730
Filed: 30 Oct 2015
For Method of stabilizing sonar images

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.78(c) filed on October 19, 2021 to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application.   

The renewed petition pursuant to 37 C.F.R. § 1.78(c) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.78(c) was filed on March 31, 2021, along with  the petition fee and the required statement of unintentional delay, and was dismissed via the mailing of a decision on August 23, 2021.



Regarding the first requirement, pursuant to 37 C.F.R. 
§ 1.78(d)(2), the required reference must be included in an Application Data Sheet (ADS).  Consequently, Petitioner has submitted a corrected/updated ADS with this renewed petition to present the required reference.  However, it cannot be entered, since it fails to comply with 37 C.F.R. § 1.76(c)(2) in that it contains strike-through to indicate the removal of material from Office records that is not part of Office records.

Specifically, the benefit claim listed on the third page of the corrected/updated ADS should not contain strikethrough.  Compare the third and fourth fields on the second page of the corrected/updated ADS: 
	
    PNG
    media_image2.png
    265
    748
    media_image2.png
    Greyscale


With the following portion of the corrected filing receipt that was mailed in this application on March 23, 2021:


    PNG
    media_image3.png
    53
    681
    media_image3.png
    Greyscale


If the benefit claim is desired, Petitioner should submit a corrected/updated ADS where the material to be added has been underlined - in this fact pattern, there is no material to be removed from Office records.  MPEP 601.05(a)(II) sets forth, in pertinent part:

Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission the identification of the information being changed should be made relative to the most recent filing receipt (emphasis added).

All changes should be based off the most recent filing receipt, which is the aforementioned corrected filing receipt that was mailed in this application on March 23, 2021.

See also Comment 53 in Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776, 48807 (August 14, 2012),1 which sets forth, in toto:

Comment 53: One comment questioned whether a supplemental application data sheet that is the first filed application data sheet must be underlined in its entirety or whether only the information that is different from the information that the Office currently has in its records must be underlined.  One comment recommended that § 1.76 be simplified as it is extensive and burdensome. The comment stated that it is not easy to prepare a supplemental application data sheet since the Office does not provide a supplemental application data sheet form.

Response: In response to the comments, the Office is discarding the notion of the “supplemental” application data sheet. The first filed application data sheet would not need to contain any markings unless
information is being updated or corrected. Additionally, an application data sheet included with an initial submission under 35 U.S.C. 371 would not need to contain any markings. An application data sheet that is updating or correcting information must identify the information that is being changed with underlining for insertions, and strike-through or brackets for text removed.

Emphases added.

Regarding requirement (3) of 37 C.F.R. § 1.78(c), the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due.  Id. at 12223. 

With this renewed petition, declarant Vokurka who is employed by the Applicant states that the Applicant first learned of “the imperfect priority claim” on or about March 23, 2021 when informed of the same by current counsel:2 the petition was filed later that same month.   She adds that former counsel never provided the Applicant with notice of the “imperfect claim.”3

However, this application was filed on October 30, 2015 and the USPTO mailed a filing receipt on November 16, 2015 which sets forth, in pertinent part:
 

    PNG
    media_image4.png
    58
    707
    media_image4.png
    Greyscale


As such, it is not clear why the party having the right or authority to present the domestic benefit claim in this application would have been unaware that the presently requested benefit claim had not been accorded, and it is equally unclear why no action was taken to secure the presently desired benefit claim until the filing of the original petition, more than five years and four months after the mailing of the November 16, 2015 filing receipt.  This must be addressed on renewed petition.  A statement from the Applicant is not required: it would be sufficient for Petitioner to expressly state that she has spoken with the Applicant and confirmed the facts of which she lacks firsthand knowledge.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.78(c).” 

A duplicate petition fee is not required.  

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be 4 hand-delivery,5 or facsimile.6  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.7

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Federal Register notice is viewable here: https://www.gpo.gov/fdsys/pkg/FR-2012-08-14/pdf/2012-17907.pdf 
        2 Vokurka verified statement received on October 19, 2021, paragraph 10.
        
        3 Id.
        4 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        5 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        6 (571) 273-8300: please note this is a central facsimile number.  
        7 https://www.uspto.gov/patents/apply